     Case 2:21-cv-00971-GMN-EJY Document 16
                                         15 Filed 08/02/21
                                                  07/30/21 Page 1 of 4



1    Scott E. Gizer, Esq., Nevada Bar No. 12216
       sgizer@earlysullivan.com
2    Sophia S. Lau, Esq., Nevada Bar No. 13365
       slau@earlysullivan.com
3    EARLY SULLIVAN WRIGHT
       GIZER & McRAE LLP
4    8716 Spanish Ridge Avenue, Suite 105
     Las Vegas, Nevada 89148
5    Telephone: (702) 331-7593
     Facsimile: (702) 331-1652
6
     Kevin S. Sinclair, Nevada Bar Number 12277
7      ksinclair@sinclairbraun.com
     SINCLAIR BRAUN LLP
8    16501 Ventura Boulevard, Suite 400
     Encino, California 91436
9    Telephone: (213) 429-6100
     Facsimile: (213) 429-6101
10
     Attorneys for Defendant
11   CHICAGO TITLE INSURANCE COMPANY
12   DESIGNATED LOCAL COUNSEL FOR SERVICE OF
     PROCESS ON SINCLAIR BRAUN LLP PER L.R. IA 11-1(b)
13
     Gary L. Compton, State Bar No. 1652
14   2950 E. Flamingo Road, Suite L
     Las Vegas, Nevada 89121
15
                               UNITED STATES DISTRICT COURT
16
                                         DISTRICT OF NEVADA
17

18
        BANK OF AMERICA, N.A.,                     Case No.: 2:21-cv-00971-GMN-EJY
19
                            Plaintiff,              STIPULATION AND PROPOSED
20
                                                    ORDER EXTENDING DEFENDANT
                     vs.                            CHICAGO TITLE INSURANCE
21
                                                    COMPANY’S TIME TO RESPOND
        FIDELITY NATIONAL TITLE GROUP,              TO MOTION FOR REMAND [ECF
22
        INC., et al.,                               No. 7] AND MOTION FOR FEES AND
                                                    COSTS [ECF No. 8]
23
                            Defendants.
                                                    (Second Request)
24

25

26

27

28

        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     630339.1
     Case 2:21-cv-00971-GMN-EJY Document 16
                                         15 Filed 08/02/21
                                                  07/30/21 Page 2 of 4



1               Defendant Chicago Title Insurance Company (“Chicago Title”) and Plaintiff Bank of
2    America, N.A. (“BANA”) (collectively, the “Parties”), by and through their counsel of record,
3    hereby stipulate and agree as follows:
4               1. On May 19, 2021, BANA filed its Complaint in the Second Judicial District Court,
5                  Case No. A-21-834935-C [ECF No. 1-1];
6               2. On May 20, 2021, Chicago Title filed a Petition for Removal to this Court [ECF No.
7                  1];
8               3. On June 21, 2021, BANA filed a Motion for Remand [ECF No. 7] and Motion for
9                  Costs and Fees [ECF No. 8];
10              4. Chicago Title’s deadline to respond to BANA’s Motion for Remand and Motion for
11                 Costs and Fees was originally July 6, 2021;
12              5. On July 7, 2021, the Court granted the parties’ stipulation and order extending the
13                 deadline to respond to the Motion for Remand and Motion for Costs and Fees to
14                 August 5, 2021;
15              6. Chicago Title’s counsel is requesting an extension until September 7, 2021, to file its
16                 response to the pending Motion for Remand and Motion for Costs and Fees;
17              7. Chicago Title requests another extension of time to respond to the Motion for Remand
18                 and Motion for Costs and Fees to afford Chicago Title additional time to respond to
19                 the legal arguments set forth in BANA’s motions;
20              8. BANA does not oppose the requested extension;
21              9. This is the second request for an extension which is made in good faith and not for
22                 purposes of delay;
23   ///
24   ///
25   ///
26   ///
27   ///
28   ///
                                                          1
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     630339.1
     Case 2:21-cv-00971-GMN-EJY Document 16
                                         15 Filed 08/02/21
                                                  07/30/21 Page 3 of 4



1               IT IS SO STIPULATED that Chicago Title’s deadline to respond to BANA’s Motion for
2    Remand [ECF No. 7] and Motion for Costs and Fees [ECF No. 8] is hereby extended through and
3    including September 7, 2021.
4

5    Dated: July 30, 2021                         EARLY SULLIVAN WRIGHT
                                                   GIZER & McRAE LLP
6
                                                  By:      /s/-- Sophia S. Lau
7                                                        SCOTT E. GIZER
                                                         SOPHIA S. LAU
8                                                        Attorneys for Defendant CHICAGO TITLE
                                                         INSURANCE COMPANY
9

10   Dated: July 30, 2021                         SINCLAIR BRAUN LLP
11                                                By:      /s/-Kevin S. Sinclair
                                                         KEVIN S. SINCLAIR
12
                                                         Attorneys for Defendant CHICAGO TITLE
                                                         INSURANCE COMPANY
13

14
     Dated: July 30, 2021                         WRIGHT FINLAY & ZAK, LLP
15
                                                  By:     /s/-Darren T. Brenner
16                                                       DARREN T. BRENNER
                                                         CHRISTINA V. MILLER
17                                                       Attorneys for Plaintiff BANK OF AMERICA,
                                                         N.A.
18

19

20          IT IS SO ORDERED.                        Dated this __
                                                                 2 day of August, 2021.

21

22

23

24
                                                    Gloria M. Navarro, District Judge
25                                                  United States District Court

26

27

28
                                                     2
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     630339.1
     Case 2:21-cv-00971-GMN-EJY Document 16
                                         15 Filed 08/02/21
                                                  07/30/21 Page 4 of 4



1                                        CERTIFICATE OF SERVICE
2               I hereby certify that on July 30, 2021, I electronically filed the foregoing with the Clerk
3    of the Court using the CM/ECF system which will send notification of such filling to the
4    Electronic Service List for this Case.
5               I declare under penalty of perjury under the laws of the United State of America that the
6    foregoing is true and correct.
7

8

9                                                    /s/ D’Metria Bolden
                                                      D’METRIA BOLDEN
10
                                                      An Employee of EARLY SULLIVAN
11                                                    WRIGHT GIZER & McRAE LLP

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           3
        STIPULATION AND ORDER TO EXTEND TIME TO RESPOND TO MOTION FOR REMAND AND
                                MOTION FOR FEES AND COSTS
     630339.1
